Order, Supreme Court, New York County, entered on October 5, 1971, granting plaintiff’s motion to vacate defendant-appellant’s notice to take the deposition of one Hernandez, unanimously reversed, on the law, the facts and in the exercise of discretion, and the motion denied, without costs and without disbursements. It would appear that the testimony of the witness sought to be deposed is material. In view of the trial preference heretofore granted, the deposition should proceed expeditiously and without undue delay. Settle order on notice. Concur— McGivern, J. P., Murphy, McNally, Steuer and Tilzer, JJ.